Citation Nr: 1814449	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for accrued benefits

2. Entitlement to benefits for cause of death under 38 U.S.C. § 1151.

3. Entitlement to death benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to December 1943.  The Veteran, who was widowed, died in January 2002.  The appellant is his surviving daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative denial and October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in August 2017; the hearing transcript has been associated with the file and has been reviewed.  

Prior to his death, the Veteran's claim for a rating in excess of 30 percent for postoperative residuals of pyloroplasty with vagotomy for duodenal ulcer was remanded by the Board in January 2001 for development by the Regional Office.  The Agency of Original Jurisdiction (AOJ) had not issued a supplemental statement of the case in the matter prior to the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue(s) of entitlement to benefits for cause of death under 38 U.S.C. § 1151 and entitlement to death benefits under 38 U.S.C. § 1318 being remanded addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran died in 2002.  

2. The appellant, who is older than 23 years of age, and did not become incapable of self-support prior to the age of 18, filed a claim for accrued benefits in 2009.


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.         § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA periodic monetary benefits to which a beneficiary was entitled and which remained unpaid at the time of his or her death will be paid to the surviving spouse or other appropriate party.  Applications for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).

Here, the Veteran died in January 2002.  The appellant first indicated a desire to file a claim for accrued benefits in November 2009, and completed a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, in November 2010.  Thus, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law because her claim was filed more than one year after the Veteran's death, and thus is not timely.

The Board acknowledges the appellant's testimony that she was not aware she need to file earlier and that she was busy taking care of her father's affairs in the time after his death.  The Board understands it was a difficult time and experience for the appellant.  However, the Board is bound by the law and without the authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Further, the Board finds that the appellant is not an eligible claimant for accrued benefits.  Upon the death of a veteran, and following timely filing of a claim, accrued benefits may be paid to the veteran's surviving spouse, children, or dependent parents, in that order, to the first living person.  For these purposes, the term "child" denotes an individual who is either unmarried and under the age of 18 years, unmarried and over the age of 18 but not over 23 years of age who was pursuing an eligible course of instruction at the time of the payee's death, or is unmarried and became permanently incapable of self-support prior to attaining 18 years of age.  38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  The evidence here reflects that the appellant is the adult child of the Veteran, older than 23 years of age, and did not become incapable of self-support prior to the age of 18.  Therefore, she is not an eligible claimant in this case.

Based on the forgoing, the Board finds that entitlement to accrued benefits is not warranted as a matter of law.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.


ORDER

Entitlement to accrued benefits is denied.


REMAND

A remand is required for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to benefits under 38 U.S.C. §§ 1151 and 1318.

In an October 2013 rating decision the AOJ denied entitlement to benefits for cause of death under 38 U.S.C. § 1151 and entitlement to death benefits under 38 U.S.C. § 1318.  In October 2013 the appellant filed a notice of disagreement with the AOJ's decision.  However, no SOC has been issued by the AOJ as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the appellant will then have an opportunity to complete the steps necessary to perfect her appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the appellant a Statement of the Case concerning her claims for entitlement to benefits under 38 U.S.C. §§ 1151 and 1318.  If, and only if, she submits a timely substantive appeal in response to the SOC, thereby perfecting her appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


